Name: Commission Regulation (EEC) No 1556/77 of 11 July 1977 amending Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 173/ 10 Official Journal of the European Communities 13 . 7 . 77 COMMISSION REGULATION (EEC) No 1556/77 of 11 July 1977 amending Regulation (EEC) No 1380/75 laying down detailed rules for the appli ­ cation of monetary compensatory amounts 2. At the time of completion of the customs formalities for entry into free circulation the person concerned shall declare on the appropriate document all such information as is necessary to enable the monetary compensatory amount to be calculated, concerning the composition of the product or the primary products used in its manu ­ facture and their quantities and in particular :  the relevant headings or subheadings of the Common Customs Tariff,  the net weight, or as appropriate the quantity expressed in the units of measurement to be taken into account in calculating the monetary compensatory amount, in respect of each heading or subheading.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 557/76 (2 ), and in particular Article 6 thereof, Whereas, in order to calculate the monetary compensa ­ tory amount which is to be levied or granted by a Member State , it is necessary to know the quantity of the goods and their heading in the Common Customs Tariff and in certain cases to have other particulars ; whereas this information should therefore be supplied when the goods are presented for customs clearance ; Whereas in intra-Community trade an exchange of information between the Member States of dispatch and the Member State of destination concerning the tariff heading and quantity of the goods concerned will ensure a uniform application of the system of monetary compensatory amounts and will prevent evasions and errors ; whereas , therefore , provision should be made for this information to be entered on the appropriate Community document ; Whereas it is accordingly necessary to supplement Commission Regulation (EEC) No 1380/75 of 29 May 1975 laying down detailed rules for the application of monetary compensatory amounts (3 ), as last amended by Regulation (EEC) No 750 /77 (4 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant Management Committees , 2 . Further Articles 10a and 10b as follows are inserted after Article 10 : 'Article 10a 1 . At the time of completion of the customs export formalities for a product in respect of which the exporting Member State is to grant or levy a monetary compensatory amount, the person concerned shall declare on the appropriate docu ­ ment all such information as is necessary to enable the monetary compensatory amount to be calcu ­ lated concerning the composition of the product or the primary products used in its manufacture and their quantities and , in particular :  the relevant headings or subheadings of the Common Customs Tariff,  the net weight, or as appropriate the quantity expressed in the unit of measurement to be taken into account in calculating the monetary compensatory amount, in respect of each heading or subheading. HAS ADOPTED THIS REGULATION : Article 1 Regulation ( EEC) No 1380/75 is amended as follows : 1 . The present text of Article 6 becomes paragraph 1 and a paragraph 2 as follows is added : 2 . The particulars as referred to in paragraph 1 concerning the Tariff heading or subheading and the quantity of the products shall be entered in section 31 of the internal Community transit docu ­ ment to used . (') OJ No L 106 , 12 . 5 . 197 ], p . ]. (') O J No I. 67 , 1 S. 3 . 1976 , p . 1 . 0 ) O'j No L 139 , 30 . S. 1 97 S , p . 37 . ( 4 ) O J No L 91 , 13 . 4 . 1977 , p . 5 . 13 . 7 . 77 Official Journal of the European Communities No L 173/ 11 Article 10b 1 . At the time of completion of the customs formalities for release for home use of a product in respect of which the importing Member State is to pay or levy a monetary compensatory amount, the person concerned shall declare on the appropriate document all such information as is necessary to enable the monetary compensatory amount to be calculated concerning the composition of the product or the primary products used in its manu ­ facture and their quantities, and in particular,  the relevant headings or subheading of the Common Customs Tariff ;  the net weight, or as appropriate the quantity expressed in the unit of measurement to be taken into account in calculating the monetary compensatory amount, in respect of each heading or subheading. 2 . When the provisions of Article 11(1 ) are applied, the control copy shall contain the informa ­ tion referred to in paragraph 1 . Where the procedure provided for in Title IV, section I , of Regulation (EEC) No 223/77 ( ! ) is applied the particulars shall be entered in section 25 of the International Consignment Note (CIM) or as the case may be in the International Express Parcels Consignment Note (TIEX) and shall be certified by the stamp of the customs office of departure . 3 . Where a Community transit document is replaced by a new document this must include the same particulars as were entered on the original document, together with a record of the nature and registration number of that document and the name of the customs office of departure having issued it . 4 . Where the competent authorities, on clearing the product for release for home use , classify it under a customs heading or subheading different from that which is entered in the transit document, they shall inform the customs office of departure accordingly . 5 . The provisions of paragraph 2 above shall not apply in respect of :  products which are accompanied by the control copy referred to in Article 1 1 (2) and,  consignments the net quantity of which in respect of each customs heading or subheading does not exceed 1 000 kilograms or, as appro ­ priate , 10 hectolitres . (') OJ No L 38 , 9 . 2 . 1977, p . 20 . Article 2 This Regulation shall enter into force on 1 September 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1977 . For the Commission Finn GUNDELACH Vice-President